                                           Case 3:20-cv-02272-JCS Document 24 Filed 03/31/21 Page 1 of 2




                                   1

                                   2

                                   3
                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     EHSANULLAH MOHAMMAD,                              Case No. 20-cv-02272-JCS
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING IN PART
                                                  v.                                       FOURTH REQUEST FOR EXTENSION
                                   9
                                                                                           OF TIME AND SETTING STATUS
                                  10     ANDREW SAUL,                                      CONFERENCE
                                                        Defendant.                         Re: Dkt. No. 22
                                  11
                                  12
Northern District of California
 United States District Court




                                  13           The Court has previously granted three requests for extensions of time for Defendant
                                  14   Andrew Saul, Commissioner of Social Security (the “Commissioner”), to file his answer and a
                                  15   certified copy of the administrative record. The answer and administrative record were originally
                                  16   due September 23, 2020; the current deadline is March 22, 2021. On March 23, 2021, the
                                  17   Commissioner filed a fourth request to continue the deadline, seeking an additional forty-five day
                                  18   extension from the date of the motion, for a new deadline of May 7, 2021. The request is
                                  19   supported by a declaration of Jebby Rasputnis, Executive Director of the Social Security
                                  20   Administration’s Office of Appellate Operations, discussing factors generally addressing the
                                  21   Commissioner’s delay in processing administrative records, but not addressing this case
                                  22   specifically.
                                  23           Plaintiff Ehsanullah Mohammad opposes the request, noting that nearly a year has passed
                                  24   since he filed his complaint, and even with delays due to the Covid-19 pandemic, the
                                  25   Commissioner has filed answers and administrative records in most other cases far more quickly.
                                  26   The Court’s experience with other Social Security cases during the pandemic accords with
                                  27   Mohammad’s position. While some delay is likely inevitable, the delay here is exceptional, and
                                  28   the Commissioner has provided no explanation for why preparing this administrative record is
                                           Case 3:20-cv-02272-JCS Document 24 Filed 03/31/21 Page 2 of 2




                                   1   taking so much longer than others.

                                   2          The Commissioner’s request, filed a day after the deadline it seeks to extend, places the

                                   3   Court in a difficult position. If the request were denied, the Commissioner has already failed to

                                   4   meet the deadline, and the Court would be left with little middle ground beyond relatively severe

                                   5   measures like default judgment or contempt sanctions. The Commissioner notes that the delay

                                   6   was caused by a calendaring error confusing the actual deadline with a date sixty days after the

                                   7   Court’s order on the previous request, but even if counsel’s understanding of the deadline had

                                   8   been correct, the present motion would have been filed only three days before the deadline it

                                   9   sought to extend, which would not allow even the four days for Mohammad’s response permitted

                                  10   by the Court’s local rules. See Civ. L.R. 6-3(b). The Court has repeatedly admonished the

                                  11   Commissioner in other cases to bring motions for extensions well in advance of deadlines at issue,

                                  12   allowing at the very least enough time for a response.1
Northern District of California
 United States District Court




                                  13          The Commissioner’s motion is GRANTED IN PART, and the Commissioner is

                                  14   ORDERED to file his answer and the administrative record no later than April 14, 2021. If the

                                  15   answer and administrative record are not filed by that date, a status conference will occur on April

                                  16   16, 2021 at 2:00 PM via Zoom webinar to determine appropriate next steps and sanctions, and

                                  17   Executive Director Rasputnis is ORDERED to appear at that conference prepared to address the

                                  18   specific reasons for delay in this case. That conference will be vacated if the answer and

                                  19   administrative record are filed by the deadline.

                                  20          IT IS SO ORDERED.

                                  21   Dated: March 31, 2021

                                  22                                                      ______________________________________
                                                                                          JOSEPH C. SPERO
                                  23                                                      Chief Magistrate Judge
                                  24
                                  25
                                       1
                                  26    The Court notes that Rasputnis’s declaration is dated March 17, 2021, suggesting that the
                                       Commissioner may have been aware of the need for an extension at least six days before filing the
                                  27   present motion on March 23, 2021, although it is possible that Rasputnis’s declaration was not
                                       prepared specifically for this case. Counsel’s characterization of it in the motion as the “January
                                  28   2021 Declaration of Jerry Rasputnis” is incorrect as to both the date of the declaration and
                                       Rasputnis’s first name.
                                                                                        2
